Citation Nr: 1601989	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for retropatellar syndrome of the left knee, from November 14, 2008 to November 20, 2013, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from April 1984 to November 2006.  He retired after over twenty years of honorable service to the nation.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A subsequent rating decision of February 2014 issued the staged rating currently in effect, and a June 2015 rating decision established entitlement to service connection for left knee instability (the Veteran has not challenged the rating assigned for that separate manifestation of his knee impairment).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher level of compensation that what is currently assigned in the staged rating under appeal.  In essence, he asserts that his disability, from November 14, 2008 to November 20, 2013 is significant enough in impairment to be compensably disabling, and that from November 21, 2013 to the present (and, indeed, throughout the appeal period), that knee symptoms are more severe than what is contemplated by the assigned 10 percent rating.  

The Veteran was most recently examined in November 2013, which is approaching three years ago.  The date of an examination is not, in itself, a sufficient reason for which to remand a case for a new examination; however, it appears as if, potentially, the Veteran's condition has grown in severity since he was last examined.  

Indeed, the Veteran, in March 2014, sought clinical treatment for knee pain and he registered a "7/10" in pain severity for his left knee.  A look into the prior history explains that the onset of knee pain in the Veteran was "gradual" in nature since October 2006.  In other words, it appears as if the restrictions associated with the Veteran's movement have grown more and more problematic over time.  In the November 2013 VA examination, the examiner, a cardiologist, explained that there was impairment in the Veteran's work associated with his left knee problem.  Particularly, the Veteran was noted to have issues walking and utilizing stairs.  In the substantive appeal forwarded to the Board, the Veteran explained that he had to leave his job as a civilian M1 Abrams tank instructor because he simply could no longer move into the turret without pain in his knees.  He reports that he took sedentary employment at a much lower rate of compensation because of this impairment.  

Post-service Army Department records from approximately 2008 list complaints of knee and associated back pain at severity levels of "2/10."  Thus, the 2014 report of more significant pain in the left knee (described by the treating VA nurse as "throbbing" in nature), coupled with the Veteran's demonstrated need to leave a well-paying job for a less well-paying one as due to knee problems, do continue to lend credence to his assertions that his knee movements are more severe than most recently evaluated.  

In cases where an increase in rating is sought, the level of disability is of paramount importance.  Here, the last evidence addressing severity is somewhat dated in nature, and there are records suggestive of a worsening in severity.  As such, the Board is not certain that it has the most current assessment of the left knee, and the claim will be remanded so that a new, comprehensive examination can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Also, it is again noted that, in the November 2013 examination report, the examiner mentioned that the Veteran had a marked interference with his employment.  The Veteran's specific testimony with regard to that impairment attests to him earning less because he had to take a less physically-demanding job.  Even in the sedentary job, the Veteran reported that he had to squat and bend 60% of the time and that it was very demanding given his knee problems.  The evidence suggests that he cannot fully utilized his acquired skills and training (as a tank operations instructor) because of knee problems, and that even in the less physically strenuous job he currently holds, he still has impairment in doing simple movements such as squatting and climbing stairs.  This suggests that the Veteran's knee disability is potentially outside of the norm of severity considered by the rating schedule, and as such, following the affording of the new examination ordered by this remand, the Veteran's claim is to be referred to the Director of VA's Compensation Service for consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a comprehensive VA examination with a physician familiar with orthopedic medicine for the purposes of determining the severity of service-connected patellofemoral syndrome, with arthritis, in the left knee.  Range of motion testing should be accomplished and the level of pain on movement, in addition to other functional impairments, should be specifically addressed.  In this regard, the examiner should expressly note at which degree of extension/flexion pain begins, and should note the presence of weakness, fatigability, and incoordination as well as if the Veteran can perform repeated movements with his knee (and if not, should note where limitation begins subsequent to repeated testing).  All conclusions should be fully supported by associated rationales in the narrative portion of the examination report.  

2.  Following the conducting of the examination, re-adjudicate the claim.  Issue an appropriate supplemental statement of the case should the claim not be granted in its entirety after a de novo review.  Following this, refer the Veteran's claim to the Director of VA's Compensation Service for consideration of an extraschedular rating based on demonstrated marked interference with employment associated with the left knee disability.  Associate the determination of the Director, as well as the supplemental statement of the case, with the claims file and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




